People v Fuentes (2017 NY Slip Op 01709)





People v Fuentes


2017 NY Slip Op 01709


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2014-07923
 (Ind. No. 160/12)

[*1]The People of the State of New York, respondent, 
vDelor Fuentes, appellant.


Lynn W. L. Fahey, New York, NY (Angad Singh of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Victor Barall, and Davis Polk & Wardwell LLP [Juliana N. Murray], of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chun, J.), rendered August 18, 2014, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The Supreme Court's Molineux ruling (see People v Molineux, 168 NY 264) constituted a proper exercise of discretion. The evidence of the defendant's prior possession and display of a weapon was probative of the defendant's knowing possession of the weapon at the time of the crimes charged, and the risk of prejudice did not outweigh the probative value (see People v Lawrence, 141 AD3d 1079, 1081; People v Kidd, 112 AD3d 994, 995; People v Phillips, 84 AD3d 1274).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are unpreserved for appellate review and, in any event, without merit.
HALL, J.P., MILLER, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court